Hunt, Presiding Justice.
During the pendency of S. J. T., Inc. v. Richmond County, 263 Ga. 267 (430 SE2d 726) (1993) in this court, which was an appeal by Fenimore, the appellant in this case, from the order enjoining nude dancing at Fenimore’s establishment under Richmond County’s nude dancing ordinance, the district attorney brought this separate action attempting to enjoin the performances at Fenimore’s establishment as a nuisance under OCGA § 41-3-1 et seq. The trial court found the performances at the establishment constituted a nuisance as alleged, and entered the injunctive order appealed from here. Thereafter, we issued our opinion in S. J. T., Inc. v. Richmond County, supra, upholding as constitutional the Richmond County nude dancing ordinance, and thus affirming the enforcement of that ordinance against Fenimore.
The nuisance statute, OCGA § 41-3-1 et seq., has no application in the context of this case. Accordingly, the trial court’s injunctive order based on that statute is reversed.

Judgment reversed.


All the Justices concur, except Sears-Collins, J., who concurs in the judgment only.